                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                             Case No. 19-cv-21743-BLOOM/Louis

CHRISTOPHER CARTER,

       Plaintiff,

v.

HOLLYWOOD CHRYSLER PLYMOUTH,
INC. d/b/a HOLLYWOOD CHRYSLER JEEP,

      Defendant.
________________________________/

                    ORDER ON MOTION TO COMPEL ARBITRATION

       THIS CAUSE is before the Court upon Defendant’s Motion to Compel Arbitration and to

Dismiss Plaintiff’s Complaint, ECF No. [5] (the “Motion”). In the Complaint, Plaintiff asserts a

single claim for violation of the Fair Credit Reporting Act against Defendant. See ECF No. [1].

According to the Motion, Plaintiff voluntarily agreed to submit any and all disputes arising out of

or relating to Plaintiff’s purchase of a vehicle from Defendant to arbitration. See ECF No. [5] at

4-5. On June 11, 2019, Plaintiff filed a Notice of Non-Opposition to the Motion, to the extent it

seeks that this action be stayed pending arbitration. See ECF No. [7].

       As Plaintiff does not dispute that the case must be sent to arbitration, the only question

before the Court is whether to dismiss the case or stay the case pending arbitration. Where the

Court compels arbitration of all of the claims involved, the Court sees no benefit to a stay, as

opposed to dismissal. See Perera v. H&R Block Eastern Enterps., Inc., 914 F. Supp. 2d 1284,

1290 (S.D. Fla. 2012) (“The weight of authority clearly supports dismissal of the case when all of

the issues raised in the district court must be submitted to arbitration.”) (citations and quotations

omitted). As such, the proper action is for the Court to dismiss this case.
                                                            Case No. 19-cv-21743-BLOOM/Louis


       For the foregoing reasons, it is ORDERED AND ADJUDGED as follows:

             1. Defendant’s Motion, ECF No. [5], is GRANTED.

             2. The Parties shall submit the claim asserted in the Complaint to arbitration.

             3. The Clerk of Court is directed to CLOSE this case.

     DONE AND ORDERED in Chambers at Miami, Florida, on June 11, 2019.




                                                      _________________________________
                                                      BETH BLOOM
                                                      UNITED STATES DISTRICT JUDGE
Copies to:

Counsel of Record




                                                  2
